Citation Nr: 1411696	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  06-34 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for residuals of a right shoulder injury with degenerative joint disease and impingement, including on an extraschedular basis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from July 1989 to June 1995, including in the southwest Asia theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted the Veteran's claim for an increased rating for his service-connected residuals of a right shoulder injury with degenerative joint disease and impingement ("right shoulder disability"), assigning a 20 percent rating effective March 28, 2005.  The Veteran disagreed with this decision in February 2006, seeking an increased rating for his service-connected right shoulder disability.  Having reviewed the record evidence, the Board has recharacterized this issue as stated on the title page of this decision.

In February 2010, the Board denied the Veteran's increased rating claim for a right shoulder disability.  The Veteran, through an attorney, and VA's Office of General Counsel (OGC) filed a Joint Motion for Remand ("Joint Motion") with the United States Court of Appeals for Veterans Claims ("Court").  In September 2010, the Court granted the Joint Motion and vacated and remanded the Board's February 2010 decision.

In December 2010, the Board remanded the Veteran's claim to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development.  In July 2012, the Board again denied the Veteran's claim.  The Veteran, through an attorney, and OGC again filed a Joint Motion with the Court in September 2013.  Later in September 2013, the Court again granted the Joint Motion and vacated and remanded the Board's July 2012 decision.

The Board notes that, in Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  

The record in this case indicates that the Veteran has asserted that he is not employable by reason of his service-connected disabilities.  In light of Rice, this claim is addressed in the REMAND portion of the decision below.  

Unfortunately, and although the Board regrets any additional delay, the appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that his service-connected right shoulder disability is more disabling than currently evaluated.  He specifically contends that all of the symptomatology that he experiences as a result of his service-connected right shoulder disability is not contemplated with the Rating Schedule, entitling him to an increased rating on an extraschedular basis.  See generally 38 C.F.R. § 3.321 (2013).  He also contends that his service-connected disabilities, alone or in combination, preclude him from securing or maintaining substantially gainful employment, entitling him to a TDIU.

With respect to the Veteran's increased rating claim for a right shoulder disability, the Board notes that both parties to the September 2013 Joint Motion contended that the Board had committed reversible error in its July 2012 decision by not following its own remand directives in the December 2010 Board remand concerning a VA examination.  See Joint Motion dated September 19, 2013, at pp. 2-3.  Both parties to the September 2013 Joint Motion specifically noted that, in its December 2010 remand, the Board had requested that a VA examiner "comment on the presence of any glen[o]humeral arthritis, tendon tears, tenderness, and/or atrophy."  Id., at pp. 2; see also Board remand dated December 9, 2010, at pp. 4.  Both parties to the September 2013 Joint Motion also specifically noted that, although the Veteran had been examined for VA adjudication purposes in April 2011, "the examiner failed to follow this instruction" in the Board's December 2010 remand.  See Joint Motion dated September 19, 2013, at pp. 2.  This rendered the April 2011 VA examination inadequate for adjudication purposes.  Both parties to the September 2013 Joint Motion asserted that, on remand, the Board should obtain a new VA examination where the examiner "must address any range of motion loss [in the Veteran's right shoulder] specifically due to pain and any function loss during flare-ups or explain why this information cannot feasibly be provided."  See Joint Motion dated September 19, 2013, at pp. 3 (citations omitted).  

The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Veteran has contended throughout the pendency of this appeal that his service-connected right shoulder disability is more disabling than currently evaluated.  The Court also has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because the Board is bound by the Court's September 2013 Order granting the Joint Motion, the Board finds that, on remand, the Veteran should be scheduled for updated VA examination to determine the current nature and severity of his service-connected right shoulder disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  This examination must address the deficiencies in the April 2011 VA examination cited by both parties to the September 2013 Joint Motion.

With respect to the Veteran's TDIU claim, the Board notes that, in a September 2012 rating decision, the RO granted a claim of service connection for PTSD, assigning a 70 percent rating effective July 26, 2011.  Service connection also is in effect for a right shoulder injury with degenerative joint disease and impingement, evaluated as 20 percent disabling effective March 28, 2005, and for cyst removal from the neck, evaluated as zero percent disabling effective December 2, 1995.  The Veteran's combined disability evaluation for compensation is 80 percent effective July 26, 2011.  Thus, the Veteran meets the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a) (2013).  The Board is precluded from assigning a TDIU in the first instance, however.

Finally, because adjudication of the Veteran's increased rating claim for a right shoulder disability, including on an extraschedular basis, likely will impact adjudication of his TDIU claim, the Board finds that these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, adjudication of the Veteran's TDIU claim must be deferred pending adjudication of the increased rating claim for a right shoulder disability.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his service representative notice of the criteria for establishing entitlement to a TDIU.  Ask the Veteran to provide a complete employment history and to identify all VA and non-VA clinicians who have treated him for his service-connected right shoulder disability in recent years.  Advise the Veteran not to resubmit any records already submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate examination to determine the current nature and severity of his service-connected right shoulder disability.  The claims file and a copy of this remand should be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  To the extent possible, the examiner is asked to identify all right shoulder symptomatology attributable to the Veteran's service-connected right shoulder injury with degenerative joint disease and impingement, to include the presence or absence of glenohumeral arthritis, tendon tears, tenderness, and/or atrophy.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected right shoulder disability is manifested by limitation of motion of the arm midway between the side and shoulder level or to 25 degrees from the side.  

The examiner also is asked to state whether the Veteran's service-connected right shoulder disability, alone or in combination with his other service-connected disabilities, precludes him from securing and maintaining substantially gainful employment.  A complete rationale must be provided for any opinions expressed.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review the completed VA examination report and ensure that all questions asked in this REMAND were answered by the VA examiner.  If not, then return the VA examination report to the clinician who conducted it and ask him or her to prepare an addendum which answers all of the questions asked in this REMAND concerning the nature and severity of the Veteran's service-connected right shoulder disability.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  As requested in the Joint Motion, consider whether referral for extraschedular consideration is warranted under 38 C.F.R. § 3.321 for the Veteran's service-connected right shoulder disability due to marked interference with employment.  Consider whether diagnostic codes other than 38 C.F.R. § 4.71a, Diagnostic Code 5201, are applicable to evaluated all of the symptomatology attributable to the Veteran's service-connected right shoulder disability.  If the determination remains unfavorable to the Veteran, then the RO/AMC should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

